DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claims 1, 12, and 18 each describe “wherein the migration attribute is a frequency proportion…” but the identified dependent claims now state, “wherein the migration attribute comprises an importance of the object, a frequency of accessing the object, or the frequency proportion”.  The dependent claims essentially broaden the previous limitation which causes them to be indefinite.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 5, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. US Patent Application Publication No. 2015/0356078 (herein after referred to as Kishimoto) in view of Miyagaki et al. US Patent Application Publication No. 2008/0104343 (herein after referred to as Miyagaki).
Regarding claim 1, Kishimoto describes an object migration method, implemented by an object storage server in a storage system (A computer system 1 has a first storage subsystem (hereinafter referred to as migration source storage subsystem) 10a, a second storage subsystem (hereinafter referred to as migration destination storage subsystem) 10b, a first file server (hereinafter referred to as migration source file server) 11a for controlling the migration source storage subsystem 10a, a second file server (migration destination file server) 11b for controlling the migration destination storage subsystem 10b, a management computer 12 for managing the migration source file server 11a and the migration destination file server 11b, and a NAS client computer (hereinafter referred to as client computer) 13, which are coupled via an IP network 14 or an internal network 15.  The migration source storage subsystem 10a and the migration destination storage subsystem 10b can be collectively referred to as a storage subsystem 10.  Similarly, the migration source file server 11a and the migration destination file server 11b can be collectively referred to as a file server 11 (page 2, paragraph [0028])), wherein the object migration method comprises: determining whether a first object in a source bucket meets an object migration policy which indicates a condition for migrating an object from the source bucket to a destination bucket in a plurality of buckets, wherein  the object migration policy comprises a migration attribute of the object (A main migration program 127 for controlling the overall migration, such as determining a data (file) transfer type (migration type) between the migration source storage subsystem 10a and the migration destination storage subsystem 10b or updating the file management table 30, a storage management software 128 for managing the configuration information of the storage subsystem 10 and the number of accesses (number of reads/number of writes) per file or the access ratio (read/write ratio) and the like, and a file management table 30 for managing the transfer files between the migration source storage subsystem 10a and the migration destination storage subsystem 10b, are stored in the memory 122 of the management computer 12 (page 2, paragraph [0032]).  …The migration source file system scan processing is a process performed for generating statistical information… (page 4, paragraph [0061]).  Migration Type Determination Processing (page 6, paragraphs [0095] – [0103]).  “PUSH” Type Migration Processing (page 6, paragraph [0104] – page 8, paragraph [0119]).  “PULL” Type Migration Processing (page 8, paragraph [0136] – page 9, paragraph [0144])); and migrating the first object to the destination bucket when the first object meets the object migration policy (Migration Type Determination Processing (page 6, paragraphs [0095] – [0103]).  “PUSH” Type Migration Processing (page 6, paragraph [0104] – page 8, paragraph [0119]).  “PULL” Type Migration Processing (page 8, paragraph [0136] – page 9, paragraph [0144])).  While Kishimoto discloses monitoring the number of accesses (number of reads/ number of writes) per file (page 2, paragraph [0032]), it does not specifically describe collecting statistics about quantities of times the first object in the source bucket is accessed by access requesters in different regions when the migration attribute is a frequency proportion of accessing the object by an access requester in a specific region different from a region to which the destination bucket belongs.
(page 14, paragraph [0212]).  It is also disclosed that the last update time, last access time, and access frequency are obtained by analyzing the access request issued by the host (page 8, paragraph [0118]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Miyagaki teachings in the Kishimoto system. Skilled artisan would have been motivated to incorporate the method of data migration so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective storage control devices as taught by Miyagaki in the Kishimoto system for effectively migrating data to improve performance.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migration management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 3, Kishimoto in view of Miyagaki describe the object migration method of claim 1 (see above), further comprising: receiving an object access request from a storage client, wherein the object access request requests (Write Request Processing During “PUSH” Type Migration Processing… (Kishimoto, page 8, paragraphs [0120] – [0135]).  Read/Write Access Processing During “PULL” Type Migration Processing… (Kishimoto, page 9, paragraphs [0145] – [0150])).
Regarding claim 4, Kishimoto in view of Miyagaki describe the object migration method of claim 3 (see above), wherein before migrating the first object to the destination bucket, the object migration method further comprises returning the first object to the storage client when the object that the object access request requests to access is the first object (Read Data of Relevant File and Send to Request Source Client (Kishimoto, Fig. 12, S1214).  Send Data of Relevant File to Request Source Client (Kishimoto, Fig. 12, S1205)).
Regarding claim 5, Kishimoto in view of Miyagaki describe the object migration method of claim 1 (see above), further comprising: checking whether the object migration policy is configured for each of the buckets based on a preset time; and reading the object migration policy after determining that the object migration policy is configured for the source bucket ((P15) Schedule Related Policy: Setting condition of start/end time of data migration… (Kishimoto, page 4, paragraphs [0050] and [0051]).  According to the migration policy, it is also possible to provide multiple configuration information and to switch from one to another based on a set schedule or the like (Kishimoto, page 4, paragraph [0059])).
Regarding claim 12, Kishimoto describes an object storage server in a storage system (A computer system 1 has a first storage subsystem (hereinafter referred to as migration source storage subsystem) 10a, a second storage subsystem (hereinafter referred to as migration destination storage subsystem) 10b, a first file server (hereinafter referred to as migration source file server) 11a for controlling the migration source storage subsystem 10a, a second file server (migration destination file server) 11b for controlling the migration destination storage subsystem 10b, a management computer 12 for managing the migration source file server 11a and the migration destination file server 11b, and a NAS client computer (hereinafter referred to as client computer) 13, which are coupled via an IP network 14 or an internal network 15.  The migration source storage subsystem 10a and the migration destination storage subsystem 10b can be collectively referred to as a storage subsystem 10.  Similarly, the migration source file server 11a and the migration destination file server 11b can be collectively referred to as a file server 11 (page 2, paragraph [0028])), wherein the object storage server comprises: a processor (The processes are sometimes described using the term “program” as the subject.  The program is executed by a processor such as an MP (Micro Processor) or a CPU (Central Processing Unit) for performing determined processes (page 2, paragraph [0026])); and a memory coupled to the (It is also possible to store the main migration program 127 in the memory 112 of the file server 11 or the memory 430 and the shared memory 450 of the storage subsystem 10, and to execute the program by the CPU 111 of the file server 11 or the CPU 400 of the storage subsystem 10 (page 3, paragraph [0044])): determine whether a first object in a source bucket meets an object migration policy which indicates a condition for migrating an object from the source bucket to a destination bucket in a plurality of buckets, wherein the object migration policy comprises a migration attribute of the object (A main migration program 127 for controlling the overall migration, such as determining a data (file) transfer type (migration type) between the migration source storage subsystem 10a and the migration destination storage subsystem 10b or updating the file management table 30, a storage management software 128 for managing the configuration information of the storage subsystem 10 and the number of accesses (number of reads/number of writes) per file or the access ratio (read/write ratio) and the like, and a file management table 30 for managing the transfer files between the migration source storage subsystem 10a and the migration destination storage subsystem 10b, are stored in the memory 122 of the management computer 12 (page 2, paragraph [0032]).  …The migration source file system scan processing is a process performed for generating statistical information… (page 4, paragraph [0061]).  Migration Type Determination Processing (page 6, paragraphs [0095] – [0103]).  “PUSH” Type Migration Processing (page 6, paragraph [0104] – page 8, paragraph [0119]).  “PULL” Type Migration Processing (page 8, paragraph [0136] – page 9, paragraph [0144])); and migrate the first object to the destination bucket when the first object meets the object migration policy (Migration Type Determination Processing (page 6, paragraphs [0095] – [0103]).  “PUSH” Type Migration Processing (page 6, paragraph [0104] – page 8, paragraph [0119]).  “PULL” Type Migration Processing (page 8, paragraph [0136] – page 9, paragraph [0144])).  While Kishimoto discloses monitoring the number of accesses (number of reads/ number of writes) per file (page 2, paragraph [0032]), it does not specifically describe collecting statistics about quantities of times the first object in the source bucket is accessed by access requesters in different regions when the migration attribute is a frequency proportion of accessing the object by an access requester in a specific region different from a region to which the destination bucket belongs.
Miyagaki describes a data migration method for storage control device.  Specifically, data migration processing, in a fourth embodiment, is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective storage control devices 100 (1) to 100 (3) (page 14, paragraph [0212]).  It is also disclosed that the last update time, last access time, and access frequency are obtained by analyzing the access request issued by the host (page 8, paragraph [0118]).  

Regarding claim 14, Kishimoto in view of Miyagaki describe the object storage server of claim 12 (see above), wherein the instructions further cause the object storage server to be configured to: receive an object access request from a storage client, wherein the object access request requests to access the object in the source bucket; and check whether the object migration policy is configured for the source bucket according to the object access request; and read the object migration policy when the object migration policy is configured for the source bucket (Write Request Processing During “PUSH” Type Migration Processing… (Kishimoto, page 8, paragraphs [0120] – [0135]).  Read/Write Access Processing During “PULL” Type Migration Processing… (Kishimoto, page 9, paragraphs [0145] – [0150])).
Regarding claim 18, Kishimoto describes a storage system comprising: a plurality of buckets, wherein each of the buckets comprises one or more objects; and an object storage server configured to (A computer system 1 has a first storage subsystem (hereinafter referred to as migration source storage subsystem) 10a, a second storage subsystem (hereinafter referred to as migration destination storage subsystem) 10b, a first file server (hereinafter referred to as migration source file server) 11a for controlling the migration source storage subsystem 10a, a second file server (migration destination file server) 11b for controlling the migration destination storage subsystem 10b, a management computer 12 for managing the migration source file server 11a and the migration destination file server 11b, and a NAS client computer (hereinafter referred to as client computer) 13, which are coupled via an IP network 14 or an internal network 15.  The migration source storage subsystem 10a and the migration destination storage subsystem 10b can be collectively referred to as a storage subsystem 10.  Similarly, the migration source file server 11a and the migration destination file server 11b can be collectively referred to as a file server 11 (page 2, paragraph [0028])): determine whether a first object in a source bucket meets an object migration policy which indicates a condition for migrating an object from the source bucket to a destination bucket in the buckets, wherein the object migration policy comprises a migration attribute of the object (A main migration program 127 for controlling the overall migration, such as determining a data (file) transfer type (migration type) between the migration source storage subsystem 10a and the migration destination storage subsystem 10b or updating the file management table 30, a storage management software 128 for managing the configuration information of the storage subsystem 10 and the number of accesses (number of reads/number of writes) per file or the access ratio (read/write ratio) and the like, and a file management table 30 for managing the transfer files between the migration source storage subsystem 10a and the migration destination storage subsystem 10b, are stored in the memory 122 of the management computer 12 (page 2, paragraph [0032]).  …The migration source file system scan processing is a process performed for generating statistical information… (page 4, paragraph [0061]).  Migration Type Determination Processing (page 6, paragraphs [0095] – [0103]).  “PUSH” Type Migration Processing (page 6, paragraph [0104] – page 8, paragraph [0119]).  “PULL” Type Migration Processing (page 8, paragraph [0136] – page 9, paragraph [0144])); and migrate the first object to the destination bucket when the first object meets the object migration policy (Migration Type Determination Processing (page 6, paragraphs [0095] – [0103]).  “PUSH” Type Migration Processing (page 6, paragraph [0104] – page 8, paragraph [0119]).  “PULL” Type Migration Processing (page 8, paragraph [0136] – page 9, paragraph [0144])).  While Kishimoto discloses monitoring the number of accesses (number of reads/ number of writes) per file (page 2, paragraph [0032]), it does not specifically describe collecting statistics about quantities of times the first object in the source bucket is accessed by access requesters in different regions when 
Miyagaki describes a data migration method for storage control device.  Specifically, data migration processing, in a fourth embodiment, is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective storage control devices 100 (1) to 100 (3) (page 14, paragraph [0212]).  It is also disclosed that the last update time, last access time, and access frequency are obtained by analyzing the access request issued by the host (page 8, paragraph [0118]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Miyagaki teachings in the Kishimoto system. Skilled artisan would have been motivated to incorporate the method of data migration so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective storage control devices as taught by Miyagaki in the Kishimoto system for effectively migrating data to improve performance.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as migration management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 20, Kishimoto in view of Miyagaki describe the storage system of claim 18 (see above), wherein the object storage server is further configured to: receive an object access request from a storage client, wherein the object access request requests to access the object in the source bucket; and check whether the object migration policy is configured for the source bucket according to the object access request; and read the object migration policy when the object migration policy is configured for the source bucket (Write Request Processing During “PUSH” Type Migration Processing… (Kishimoto, page 8, paragraphs [0120] – [0135]).  Read/Write Access Processing During “PULL” Type Migration Processing… (Kishimoto, page 9, paragraphs [0145] – [0150])).
Claims 2, 6 – 9, 13, 15 – 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Miyagaki, further in view of Bhagwat et al. US Patent Application Publication No. 2018/0373745 (herein after referred to as Bhagwat).
Regarding claim 2, Kishimoto in view of Miyagaki describe the object migration method of claim 1 (see above), further comprising: receiving a migration policy configuration request from a storage client (…the management computer 12 receives a migration policy set by the system administrator… (Kishimoto, page 3, paragraph [0045])), wherein the migration policy configuration request comprises the migration attribute (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])), an attribute value of the migration attribute (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])), wherein the migration attribute comprises an importance of the object, a frequency of accessing the object, or the frequency proportion ((P21) Specific Folder Prioritize Policy… (P22) Designated Attribute File Prioritize Policy… (Kishimoto, page 4, paragraphs [0053] and [0054]).  (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 4, paragraph and [0047]).  Data migration processing is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective control devices (Miyagaki, page 14, paragraph [0212]).  It is also disclosed that the last update time, last access time, and access frequency are obtained by analyzing the access request issued by the host (Miyagaki, page 8, paragraph [0118])); and configuring the object migration (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (page 3, paragraphs [0045] and [0047])).  Kishimoto does not explicitly disclose that the policy includes a first identifier of the source bucket and a second identifier of the destination bucket.
Bhagwat describes a system in which in response to an application indicating that data is to be migrated between object store 506 and archival store 512, a custom object metadata key may be passed between the stores (page 6, paragraph [0065]).  Bhagwat further discloses that a message is sent including a source bucket and objects to be migrated as well as the destination bucket and object name (page 6, paragraph [0065]).  It is clear that if the system includes a plurality of possible sources and destinations it would be required to indicate what the targets are.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bhagwat teachings in the Kishimoto system. Skilled artisan would have been motivated to incorporate the method of indicating source and destination locations as taught by Bhagwat in the Kishimoto system for effectively identifying the source and destination of a migration operation.  In addition, both 
Regarding claim 6, Kishimoto in view of Miyagaki and Bhagwat describe the object migration method of claim 2 (see above), wherein the attribute value is a duration threshold for storing the object in the source bucket when the migration attribute is the importance of the object, and wherein the object migration method further comprises: obtaining a current time of the object storage server; obtaining, through comparison, a time difference between the current time and a time of uploading the first object to the source bucket; determining whether the time difference is greater than or equal to the attribute value; and migrating the first object to the destination bucket when the time difference is greater than or equal to the attribute value (…the management computer 12 determines whether the elapsed time from final update of the file is within a threshold (such as within three days from date of final update) or not.  If it is not within a threshold (NO), the management computer 12 executes S507… (Kishimoto, page 5, paragraph [0069])).
Regarding claim 7, Kishimoto in view of Miyagaki and Bhagwat describe the object migration method of claim 2 (see above), wherein the attribute value is a frequency threshold for accessing the object when the migration attribute is the frequency, and wherein the object migration method further comprises: collecting first statistics about the frequency; determining whether the frequency is greater (…the management computer 12 determines whether the write access rate of the R (Read)/W(Write) access component rate is equal to or greater than a threshold value or not based on the set value of the (P12) access status determination policy of the migration policy information… (Kishimoto, page 6, paragraph [0099])).
Regarding claim 8, Kishimoto in view of Miyagaki and Bhagwat describe the object migration method of claim 2 (see above), wherein the attribute value is a frequency threshold for accessing the object when the migration attribute is the frequency of accessing the object, and wherein the object migration method further comprises: collecting first statistics about a frequency of accessing the first object in the source bucket; determining whether the frequency is less than or equal to the attribute value; and migrating the first object to the destination bucket when the frequency is less than or equal to the attribute value (…the management computer 12 determines whether the write access rate of the R (Read)/W(Write) access component rate is equal to or greater than a threshold value or not based on the set value of the (P12) access status determination policy of the migration policy information… (Kishimoto, page 6, paragraph [0099])).
Regarding claim 9, Kishimoto in view of Miyagaki and Bhagwat describe the object migration method of claim 7 (see above), further comprising: determining whether to switch between a statistics period and a new statistics (…set to perform detailed designation of whether the method for monitoring file update should be set to “accumulate” (those having exceeded a threshold value even once are registered in a table and not deleted therefrom) or to “update” (entries that have not been accessed during monitoring period are deleted (S608 of Fig. 6)) (Kishimoto, page 4, paragraph [0059]).  …the management computer 12 executes a migration source file system scan processing illustrated in Fig. 5.  The migration source file system scan processing is a process performed for generating statistical information (such as access frequency, total data capacity, data capacity per folder, file capacity ratio, and folder capacity ratio (Kishimoto, page 4, paragraph [0061]).  …the management computer 12 executes a migration source file system monitor processing illustrated in Fig. 6.  The process of S410 is executed either periodically or when a data is written to a file… (Kishimoto, page 4, paragraph [0065])).
Regarding claim 13, Kishimoto in view of Miyagaki describe the object storage server of claim 12 (see above), wherein the instructions further cause the object storage server to be configured to: receive a migration policy configuration request from a storage client (…the management computer 12 receives a migration policy set by the system administrator… (Kishimoto, page 3, paragraph [0045])), wherein the migration policy configuration request comprises the migration attribute (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])), an attribute value of the migration attribute (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])), wherein the migration attribute comprises an importance of the object, a frequency of accessing the object, or the frequency proportion ((P21) Specific Folder Prioritize Policy… (P22) Designated Attribute File Prioritize Policy… (Kishimoto, page 4, paragraphs [0053] and [0054]).  (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 4, paragraph and [0047]).  Data migration processing is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective control devices (Miyagaki, page 14, paragraph [0212]).  It is also disclosed that the last update time, last access time, and access frequency are obtained by analyzing the access request issued by the host (Miyagaki, page 8, paragraph [0118])); and configure the object migration policy for the source bucket according to the migration policy configuration request (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])).  Kishimoto does not explicitly disclose that the policy includes a first identifier of the source bucket and a second identifier of the destination bucket.
Bhagwat describes a system in which in response to an application indicating that data is to be migrated between object store 506 and archival store 512, a custom object metadata key may be passed between the stores (page 6, paragraph [0065]).  Bhagwat further discloses that a message is sent including a source bucket and objects to be migrated as well as the destination bucket and object name (page 6, paragraph [0065]).  It is clear that if the system includes a plurality of possible sources and destinations it would be required to indicate what the targets are.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bhagwat teachings in the Kishimoto system. Skilled artisan would have been motivated to incorporate the method of indicating source and destination locations as taught by Bhagwat in the Kishimoto system for effectively 
Regarding claim 15, Kishimoto in view of Miyagaki and Bhagwat describe the object storage server of claim 13 (see above), wherein the attribute value of the migration attribute is a duration threshold for storing the object in the source bucket when the migration attribute is the importance of the object, wherein the instructions further cause the object storage server to be configured to: determine that the first object is an important object; obtain a current time of the object storage server; obtain, through comparison, a time difference between the current time of the object storage server and a time of uploading the first object to the source bucket; determine whether the time difference is greater than or equal to the attribute value of the migration attribute; and migrate the first object to the destination bucket when the time difference is greater than or equal to the attribute value of the migration attribute (…the management computer 12 determines whether the elapsed time from final update of the file is within a threshold (such as within three days from date of final update) or not.  If it is not within a threshold (NO), the management computer 12 executes S507… (Kishimoto, page 5, paragraph [0069])).
Regarding claim 16, Kishimoto in view of Miyagaki and Bhagwat describe the object storage server of claim 13 (see above), wherein the attribute value of (…the management computer 12 determines whether the write access rate of the R (Read)/W(Write) access component rate is equal to or greater than a threshold value or not based on the set value of the (P12) access status determination policy of the migration policy information… (Kishimoto, page 6, paragraph [0099])).
Regarding claim 19, Kishimoto in view of Miyagaki describe the storage system of claim 18 (see above), wherein the object storage server is further configured to: receive a migration policy configuration request from a storage client (…the management computer 12 receives a migration policy set by the system administrator… (Kishimoto, page 3, paragraph [0045])), wherein the migration policy configuration request comprises the migration attribute (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])), an attribute value of the migration attribute (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])), wherein the migration attribute comprises an importance of the object, a frequency of accessing the object, or the frequency proportion ((P21) Specific Folder Prioritize Policy… (P22) Designated Attribute File Prioritize Policy… (Kishimoto, page 4, paragraphs [0053] and [0054]).  (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 4, paragraph and [0047]).  Data migration processing is performed so that the respective data in the storage system are disposed in the storage control devices connected to the host with the highest access frequency among the respective control devices (Miyagaki, page 14, paragraph [0212]).  It is also disclosed that the last update time, last access time, and access frequency are obtained by analyzing the access request issued by the host (Miyagaki, page 8, paragraph [0118])); and configure the object migration policy for the source bucket according to the migration policy configuration (The migration policy for determining the “PUSH”/“PULL” type is composed for example of the following… (P12) Access Status Determination Policy: Setting determination conditions based on access frequency (such as high: “PUSH” type, low: “PULL” type) and access rate (such as high write access: “PUSH” type, low write access: “PULL” type) (Kishimoto, page 3, paragraphs [0045] and [0047])).  Kishimoto does not explicitly disclose that the policy includes a first identifier of the source bucket and a second identifier of the destination bucket.
Bhagwat describes a system in which in response to an application indicating that data is to be migrated between object store 506 and archival store 512, a custom object metadata key may be passed between the stores (page 6, paragraph [0065]).  Bhagwat further discloses that a message is sent including a source bucket and objects to be migrated as well as the destination bucket and object name (page 6, paragraph [0065]).  It is clear that if the system includes a plurality of possible sources and destinations it would be required to indicate what the targets are.
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Bhagwat teachings in the Kishimoto system. Skilled artisan would have been motivated to incorporate the method of indicating source and destination locations as taught by Bhagwat in the Kishimoto system for effectively identifying the source and destination of a migration operation.  In addition, both of the references teach features that are directed to analogous art and they are .
Allowable Subject Matter
Claims 10 – 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 10 and 17 each include limitations describing, wherein the attribute value is a frequency proportion threshold for accessing the object by the access requester when the migration attribute is the frequency proportion, and wherein the object migration method further comprises: collecting second statistics about a first quantity of times the first object in the source bucket is accessed by the access requester; collecting third statistics about a second quantity of times the first object in the source bucket is accessed by access requesters in a plurality of different regions; obtaining, through comparison, a proportion of the first quantity of times to the second quantity of times; determining whether the proportion is greater than or equal to the attribute value; and migrating the first object to the destination bucket when the proportion is greater than or equal to the attribute value, wherein a region to which the destination bucket belongs is the specific region.  Neither Kishimoto, Miyagaki nor Bhagwat teach or suggest the limitations to the level of specificity presented in these claims.  
Response to Arguments
Applicant argues, with respect to claim 1 that Kishimoto fails to teach or suggest all of the limitations presented in the currently amended claim.  Examiner refers to Miyagaki which is believed to suggest the additional limitations as described in the rejections above.  
Applicant argues, with respect to the remaining claims, that they either contain similar subject matter or are dependent from such claims and therefore are allowable for the same reasons.  Examiner refers to rejections and response above as to why the claims are not currently allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv


/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136